NUMBER 13-08-00605-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE MARIO GILBERTO CANALES



On Emergency Motion to Stay November 3, 2008 Trial and
Petition for Writ of Mandamus. 




MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Benavides

Memorandum Opinion Per Curiam (1)


	Relator, Mario Gilberto Canales, filed an emergency motion to stay and a petition
for writ of mandamus in the above cause on October 27, 2008, arguing that the trial court
lacks subject matter jurisdiction in this divorce and child custody case. (2)  The Court, having
examined and fully considered the petition for writ of mandamus, is of the opinion that
relator has not shown himself entitled to the relief sought.  Accordingly, the emergency
motion to stay and the petition for writ of mandamus are DENIED.  See Tex. R. App. P.
52.8(a). 
								PER CURIAM

Memorandum Opinion delivered and
filed this 27th day of October, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  This Court has previously considered and denied a similar petition for writ of mandamus filed by
relator through which he argued that the trial court lacked jurisdiction, and accordingly, abused its discretion
in denying relator's special appearance and plea in abatement.  See in re Canales, No. 13-08-00384-CV, 2008
Tex. App. LEXIS 6360, at *1 (Tex. App.-Corpus Christi Aug. 15, 2008, orig. proceeding) (per curiam) (mem.
op.).